              Case 3:18-cv-00362 Document 1 Filed 11/20/18 Page 1 of 4



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                  EL PASO DIVISION

OMAR RODELA,                                   §
      Plaintiff,                               §
                                               §
vs.                                            §       Civil Action No. 3:18-cv-00362
                                               §
TVI, INC., d/b/a SAVERS                        §
       Defendant.                              §               JURY DEMANDED


            DEFENDANT TVI, INC. D/B/A SAVERS’ NOTICE OF REMOVAL

TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

       COMES NOW, Defendant TVI, INC. d/b/a Savers (“Savers”) who files this Notice of

Removal on the basis of diversity jurisdiction and would show the Court as follows:

                                     I.       BACKGROUND

       1.      Savers is a defendant in a civil action pending in the 210th Judicial District Court of

El Paso County, Texas, entitled Omar Rodela vs. TVI, INC. d/b/a TEXAS TVI, INC. d/b/a SAVERS,

Cause No. 2018-DCV-3228 (hereinafter referred to as the “State Court Action”). An Index of the

State Court Action Documents filed with the Notice of Removal is attached hereto as “Exhibit A,”

and true and correct copies of all process, pleadings and orders served upon Savers in the State Court

Action are attached hereto as Exhibits “B-1, B-2, B-3 and B-4” as required by 28 U.S.C. § 1446(a).

       2.      The State Court Action was filed on or around September 10, 2018, and named

Savers as the sole defendant. Savers was served with Plaintiff’s Amended Petition (the “Complaint”)

on October 23, 2018. Thus, this Notice of Removal of the case to the United States District Court is

timely filed by Savers, it being filed not more than thirty (30) days after service of the Complaint on

Savers, in accordance with 28 U.S.C. § 1446(b).




DEFENDANT’S NOTICE OF REMOVAL                                                                  Page | 1
              Case 3:18-cv-00362 Document 1 Filed 11/20/18 Page 2 of 4



         3.      Pursuant to 28 U.S.C. § 1446(d), Savers will promptly give written notice of the filing

of this Notice of Removal to Plaintiff and will further file a copy of this Notice of Removal with the

210th Judicial District Court of El Paso County, Texas, where the action was previously pending.

               II.      BASIS FOR REMOVAL: DIVERSITY JURISDICTION

     4.          Removal of the State Court Action to this Court is proper pursuant to 28 U.S.C. §

1332 because: (1) there is complete diversity between Plaintiff and the defendant, Savers, and (2)

the amount in controversy exceeds $75,000, exclusive of interest and costs.

A.       Complete diversity exists between Plaintiff and Defendant, TVI, Inc., d/b/a Savers.

         5.      Plaintiff’s State Court Action may be removed to this Court because it arises under 28

U.S.C. § 1332.

         6.      Plaintiff is and was at the time of the filing of this action a citizen of the State of

Texas.

         7.      Savers is and was at the time of the filing of this action a corporation incorporated

under the laws of the State of Washington, with its principal place of business in Bellevue,

Washington. Consequently, Savers is a citizen of the State of Washington.

         8.      Thus, the district courts of the United States have original jurisdiction over this action

based on complete diversity of citizenship amongst and between parties, in that Plaintiff and Savers

are now and were at the time this action commenced diverse in citizenship from each other.

B.       The Amount in Controversy Exceeds $75,000.

         9.      In the Complaint, Plaintiff pled that “Plaintiff seeks monetary relief over $200,000.00

but no more than $1,000,000.00.” Therefore, it is facially apparent from the Complaint that the

amount in controversy exceeds the requisite amount of $75,000.00, exclusive of interest and costs.

See 28 U.S.C. § 1332(a).



DEFENDANT’S NOTICE OF REMOVAL                                                                      Page | 2
              Case 3:18-cv-00362 Document 1 Filed 11/20/18 Page 3 of 4



       10.     Because the amount in controversy in the State Court Action is in excess of

$75,000.00, the jurisdictional minimum for diversity cases, and it is a civil action wholly between

citizens of different states, the State Court Action is within the original jurisdiction of this Court

pursuant to 28 U.S.C. § 1332.

                                          III.      VENUE

       11.     Under 28 U.S.C. § 1446(a), venue of the removed action is proper in this Court as it

is the district and division embracing the place where the State Court Action is pending.

                                       IV. JURY DEMAND

       12.     Savers hereby requests trial by jury on all issues and claims in this cause.

       WHEREFORE, Defendant TVI, Inc. d/b/a Savers, hereby removes the case styled Omar

Rodela vs. TVI, Inc. d/b/a Texas TVI, Inc. d/b/a SAVERS, Cause No. 2018-DCV-3228, and

respectfully request that this Court assume full jurisdiction of this proceeding for all purposes as if

originally filed in this Court, including but not limited to issuing any orders necessary to stay the

proceedings in the State Court Action.


                                                 Respectfully submitted,

                                                 LEWIS BRISBOIS BISGAARD & SMITH LLP


                                                 By: /s/ Robert A. Ewert_______
                                                    Robert A. Ewert
                                                    State Bar No. 24036540
                                                    2100 Ross Avenue, Suite 2000
                                                    Dallas, Texas 75201
                                                    Telephone: (214) 722-7100
                                                    Facsimile: (214) 722-7111
                                                    Robert.Ewert@lewisbrisbois.com

                                                    ATTORNEY FOR DEFENDANT TVI, Inc.
                                                    d/b/a Savers



DEFENDANT’S NOTICE OF REMOVAL                                                                  Page | 3
             Case 3:18-cv-00362 Document 1 Filed 11/20/18 Page 4 of 4




                                 CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing instrument has been sent to all counsel of record
in accordance with the Federal Rules of Civil Procedure on this the 20th day of November, 2018.

Daisy Chaparro
Flores, Tawney & Acosta, P.C.
906 N. Mesa, 2nd Floor
El Paso, Texas 79902



                                                  /s/ Robert A. Ewert_______
                                                  Robert A. Ewert




DEFENDANT’S NOTICE OF REMOVAL                                                                 Page | 4
